Citation Nr: 1215128	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for variously diagnosed acquired psychiatric disorders, other than anxiety.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
This appeal was previously before the Board in November 2011, at which time it was remanded to obtain Social Security Administration (SSA) records and to afford the Veteran a VA examination regarding the etiology of psychiatric diagnoses other than generalized anxiety disorder and depression, to include posttraumatic stress disorder (PTSD), bipolar disorder and schizoaffective disorder, and to include as secondary to his service-connected disabilities.  A negative response regarding SSA records was received in November 2011, and the Veteran was so notified following a formal finding on lack of unavailability of SSA records.  The Veteran was afforded a VA examination for his psychiatric disabilities in December 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

At various times during the appeal period, the Veteran has been diagnosed as having acquired psychiatric conditions, other than anxiety, which are either related to or cannot be disassociated from the already service-connected anxiety. 



CONCLUSION OF LAW

Variously diagnosed acquired psychiatric disorders, other than anxiety, were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) determined that a claim of service connection is one for symptoms as opposed to any one disability or disorder.  With regard to a mental health disability picture, VA must consider all possible diagnoses when coming to a determination as to whether service connection is warranted.  In the current case, the RO awarded service connection for anxiety disorder (including depressive symptoms); however, the RO determined that other psychiatric manifestations were not subject to service connection. 

Specifically, service connection for anxiety disorder, not otherwise specified (claimed as depression) was granted in a February 2010 rating decision, and a 100 percent schedular rating was awarded; previous rating decisions denied service connection for a psychiatric disorder other than anxiety disorder, specifically for bipolar disorder and for PTSD.  VA outpatient treatment records, and other federal and private treatment records show the existence of other acquired psychiatric disabilities, including schizoaffective disorder.  In addition, the Veteran was diagnosed as having bipolar disorder, major depression, psychotic disorder with depressive symptoms, and PTSD, and carried psychiatric diagnoses on most occasions through the present. 

In a December 2011 VA examination the Veteran was noted to have been diagnosed as having a mental disorder.  The examiner was requested to identify all current diagnoses for mental disorders for which the Veteran satisfied DSM-IV criteria.  The examiner diagnosed the Veteran as having major depressive disorder (MDD), recurrent with psychotic features and comorbid anxiety.  The examiner commented that the Veteran's psychiatrist had previously diagnosed him as having MDD with comorbid anxiety, and that diagnostic classifications had changed slightly since 2008, primarily due to symptoms and signs the Veteran reported having.  The examiner indicated that review of the record showed the Veteran had carried several diagnoses since 2008, such as schizoaffective disorder and PTSD, although bipolar disorder had not been located in the record so recently.  The Veteran's most recent diagnosis was reportedly major depressive disorder (MDD) with comorbid anxiety.  The examiner indicated that the Veteran had a diagnosis for PTSD (non-military) by history.  In the examiner's opinion, the Veteran did not meet the full DSM-IV criteria for PTSD, not reporting avoidant tendencies, hypervigilance, and hyperarousal responses.  The Veteran showed some symptoms of PTSD related to his sister's death.  In the examiner's opinion, however, the stressors were not severe enough to cause symptoms such as recurring nightmares, flashbacks, intrusive thoughts, physiological and psychological reactions in normal life experiences.  The examiner commented that each day individuals lose loved ones.  The examiner opined that it was most likely that the Veteran's extreme reaction to the death of his sister was related to and a part of the Veteran's service-connected MDD order with psychotic features, rather than a separate diagnosis.  The examiner indicated that although the examination was in a subjective area, if he were asked to again review the case, he would provide the same answer, unless he was provided with new evidence.  

The examiner also indicated that the Veteran had an anxiety disorder, not otherwise specified (NOS).  He indicated that a separate case for anxiety disorder, NOS could be made because the Veteran periodically reported symptoms of generalized anxiety and panic attacks.  The Veteran periodically reported being restless and easily fatigued, feeling irritable, having difficulty concentrating, and worrying.  In addition, he reported experiencing periodic panic attacks, with palpitations, trembling, sweating, shortness of breath and fear of dying and losing control.  The examiner observed that the anxiety symptoms could be related and part of the MDD with comorbid anxiety, as a current provider had noted.  In addition, to confound matters, the examiner indicated that the diagnosis of anxiety (in any form) had not been consistent in the Veteran's history of diagnoses, and had been omitted or included in other various forms, such as PTSD, anxiety NOS, over the years by providers in various settings.  In summary, the examiner opined that it was at least as likely as not that the Veteran had a separate diagnosis of anxiety disorder, NOS.  The Board observes that the Veteran's anxiety disorder, NOS (claimed as depression) is currently service-connected.  

The examiner assessed the Veteran as having a Global Assessment of Functioning score of 40 to 45, and indicated that he remained unemployable due to MDD with psychotic features.  Depression, anxiety, audio and visual hallucinations, delusional thinking, and sleep disturbances interfered with the Veteran's social and vocational functioning.  

The examiner indicated that the Veteran had more than one mental disorder diagnosis; however, he indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  For instance, the examiner indicated that it was likely the Veteran's reaction to the death of his sister was part of his service-connected MDD with psychosis, given that the Veteran had not reported PTSD symptomatology during recent mental health visits.  MDD with psychosis, however, in the Veteran's case, was usually reported as being chronic and constant, including depressive episodes and psychotic features.  Such features included poor motivation, inability to make and carry out plans, racing thoughts, restlessness, audio and visual hallucinations, and paranoid ideation.  The Veteran's anxiety features appeared to be more periodic, and frequently included worry, muscle tension, sweating, panic attacks, chest pain and fear of dying.  The examiner then estimated that the Veteran's social and occupational impairment was 90 percent due to MDD, and 10 percent due to anxiety, together causing total occupational and social impairment.  

The examiner reviewed the Veteran's medical records, among which, was a September 2006 diagnosis for PTSD, MDD with intermittent psychotic features and polysubstance abuse.  A July 2008 VA note indicated that the Veteran had a history of major depression, recurrent, severe with psychotic features, as well as, bipolar disorder with psychotic features and schizophrenia, and had been told he had PTSD as a result of witnessing his sister die, and a current diagnosis of schizoaffective disorder was considered.  The examiner noted that a December 2009 VA treatment record showed that the Veteran continued to carry such diagnosis.  In May 2010 the Veteran had the diagnosis of MDD, recurrent.  The examiner indicated that as far as he could tell there was no discussion regarding the change in diagnosis from December 2009, although the Veteran did report that he was thankful for all the help he had received and that he was currently in receipt of 100 percent benefits for his service-connected depression.  The Veteran continued to report depression and auditory hallucinations.  The examiner opined that while he was not aware of all facets of the change, the Veteran's ongoing provider would be.  He further indicated that it was plausible that the diagnostic change would be appropriate, especially depending on the symptoms and signs that the Veteran reported during the examination and due to the similarities of diagnoses, specifically the schizoaffective disorder with depression versus the MDD, recurrent with severe psychotic features.  

The examiner's review of medical treatment also included the September 2010 VA note regarding the Veteran's reported daily anxiety attacks, with cold sweats, feeling nervous, having sleep difficulties, feeling sad and depressed, occasionally seeing things that were not actually present, occasionally hearing voices.  The diagnostic impression at that time included anxiety, and depression with psychosis.  Then, a June 2011 treatment note was reviewed, in which the Veteran carried a diagnosis of MDD, chronic type, and noting the Veteran reported that he was no longer experiencing anxiety attacks, had been sleeping well, and wanted to continue his current medication regime.  Diagnostic problems included MDD with psychotic features; however, diagnosis was of anxiety disorder and depression with psychosis.  By November 2011 diagnostic impression was of MDD with comorbid anxiety, and problems were listed as anxiety, depression and insomnia.  

The examiner indicated that the following symptoms applied to the Veteran's diagnoses:  depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; persistent delusions or hallucinations; and, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The examiner summarized by observing that the Veteran had a long list of diagnoses since discharge from the military, and a review suggested that it was likely some diagnoses, to include PTSD and bipolar disorder, were inaccurate due to incomplete or incorrect information at the time of evaluation.  PTSD was not seen as related to the military or otherwise meeting the full criteria for DSM-IV, because the examiner indicated that the Veteran did not have fear of hostile military or terrorist activity, nor MST criteria.  Such diagnosis was no longer carried by the current provider, and in the examiner's opinion was not a valid diagnosis for service connection purposes.  The examiner next indicated that the Veteran's bipolar disorder was a diagnosis rarely used in the Veteran's long records, and appeared to be used primarily by providers who had limited knowledge of the Veteran's history, namely public emergency rooms and private facilities.  The examiner did not consider this a consistent diagnosis in the Veteran's medical history, and indicated that it was not a valid diagnosis for service connection purposes.  The examiner observed that VA mental health providers had replaced the schizoaffective disorder diagnosis that the Veteran had carried for several years with MDD, recurrent with psychotic features.  The examiner indicated that these diagnoses are fairly similar in the DSM-IV and could be used for similar symptoms at times, depending upon the symptoms and features that the Veteran presented.  The examiner indicated that the provider did his or her best to describe the Veteran's primary and consistent symptoms observed.  Although the examiner did not view the Veteran as having separate and distinct diagnoses, he indicated that it was at least as likely as not that providers were essentially describing the same symptoms in each instance, usually depression, with audio and visual hallucinations and paranoid ideation.  

In conclusion, the examiner indicated that he could not resolve the question regarding diagnoses such as schizoaffective or MDD without resorting to mere speculation as to why the Veteran had been diagnosed with MDD in the early years, which was changed to schizoaffective disorder and more recently changed back to MDD, which was his most current and enduring diagnosis.  The examiner indicated that it was at least as likely as not that the Veteran had a separate diagnosis of mild to moderate anxiety disorder, NOS, seen as presenting separate symptoms from the MDD diagnosis.  It was, however, at least as likely as not that the anxiety disorder was initially related to the service-connected MDD, possibly caused by it, and interacted with the service-connected disorder.  

The recent examination and other records suggest a connection between the anxiety and depression and other psychiatric conditions.  Although the examiner indicated that the Veteran had some PTSD symptoms without a full DSM-IV diagnosis, the examiner acknowledged that the Veteran had been diagnosed with PTSD, and although he questioned the qualifications of the provider, he acknowledged that the symptoms overlapped.  In its previous remand, the Board noted that the Veteran had been diagnosed as having PTSD while he was serving a prison sentence with the Georgia State Department of Corrections, and subsequent VA treatment indicated consultations for bipolar disorder and schizoaffective disorder (with psychotic manifestations).  The Veteran's sister died while the Veteran was on active duty, and a VA psychologist's note linked this as a probable source of PTSD.  Other medical records rule out a PTSD diagnosis, and a December 2009 VA examination distinguished schizoaffective disorder as a disorder distinct from anxiety.  No opinion was made as to whether schizoaffective disorder was caused by service or caused or aggravated by service-connected disabilities.  In addition, the Board observes that a VA licensed clinical psychologist in 2009 also treated the Veteran for PTSD, with symptoms to include nightmares, intrusive thoughts, hyperarousal and avoidance.  Similarly, although the 2011 VA examiner questioned the validity of a diagnosis for bipolar disorder and noted that it was predominantly by history, nevertheless, the diagnosis was carried.  

Acquired psychiatric conditions, other than anxiety and depression were diagnosed during the appeal period, for instance schizoaffective disorder.  The requirement that a current disability be present is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, although the medical evidence attempts to differentiate the impairment due to anxiety and depression from other psychiatric disabilities, all of the Veteran's symptoms have been applied in the assignment of the rating in effect.  Indeed, the change in diagnosis has often been associated with a different examiner, rather than completely different symptoms.  In view of these factors, the Board finds that all of the Veteran's psychiatric symptoms must be considered to be part of the service-connected psychiatric disability picture.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  Accordingly, service connection for variously diagnosed acquired psychiatric disorders, other than anxiety, is warranted.



ORDER

Service connection for variously diagnosed acquired psychiatric disorders, other than anxiety, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


